DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 05/13/2022, with respect to the rejection(s) of independent claims 16, 23 and 30 under 35 USC § 103 have been fully considered and is persuasive.  Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.      
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-36 are rejected under 35 U.S.C. 103 as being unpatentable over US-PGPUB No. 2014/0215356 A1 Brander et al. (hereinafter “Brander”), US-PGPUB No. 2015/0220707 A1 to Kline et al. (hereinafter “Kline”), and further in view of US-PGPUB No. 2014/0053238 A1 to Brannon
Regarding claim 16:
Brander discloses:
A mobile device (see Brander ¶19: “… mobile device102 …”) configured to provide notification of an electronic data security breach, the mobile device comprising:
a non-transitory computer readable memory (see Brander ¶26: “… a persistent memory 210 …”, see also Fig. 2 item 210) including a list of protected applications (see 
Brander ¶41: “… persistent memory 210 can store software applications 234 …”, 
¶81: “… operating system 232 can monitor the execution of software applications 234, and can compare an application identifier to a pre-determined list of applications that contain confidential information …”, see Fig. 2 items 234 and 210); 
a network interface (see Brander ¶25: “…  a communication system 204 …”, see Fig 2 item 204); 
a display (see Brander ¶26: “… a display 206 such as a liquid crystal display (LCD) screen …” see FIG. 2 item 206) configured to display protected content and non-protected content (see Brander ¶54: “… operating system 232 determines that textbox 502 does not involve confidential information. …”, 
¶64: “… it may be beneficial to display certain confidential data … As such, the organizer can select visibility button 512, which overrides the paused screen sharing set by operating system 232 for the particular user interface component only. …”); 
and a processor (see Brander ¶25: “Mobile device 102 includes … processor 202 …”) electronically connected to the non-transitory computer readable memory, the network interface, and the display (see Brander ¶26: “Processor 202 also interacts with … a communication system 204, a display 206 … a persistent memory 210”, see Fig. 2 items 202, 204, 206 and 210), the processor configured to: 
access the protected content and the non-protected content (see Brander ¶25: “… processor 202 … controls the overall operation of mobile device 102.”, see Fig. 2
¶54: “… operating system 232 determines that textbox 502 does not involve confidential information. …”, 
¶64: “… it may be beneficial to display certain confidential data …”, see Fig. 5F items 508 (protected-password) and 502 (unprotected-email address));  
receive a request to record content currently displayed on the display, wherein the content being displayed is generated by an application (see Brander ¶34: “… operating system software 232 provides a user interface API to any application that needs to create user interfaces for display on mobile device 102.”,
¶81: “… operating system 232 determines that screen sharing is currently active, and that an application that contains confidential information is preparing to execute on mobile device 102 …”); 
detect the content displayed on the display when the request to record currently displayed content was received (see Brander ¶57: “… based on the specific type of virtual keyboard requested by the application, operating system 232 can determine that password textbox 508 is a user interface component involving confidential information.””); 
identify the application generating the content being displayed when the request to record the content was received by reviewing the list of protected applications (see Brander ¶81: “… operating system 232 can monitor the execution of software applications 234, and can compare an application identifier to a pre-determined list of applications that contain confidential information … operating system 232 determines that screen sharing is currently active, and that an application that contains confidential information is preparing to execute on mobile device 102 …”,
¶41: “…a video conference application provides a user of mobile device 102 with the ability to coordinate video conferences with other users ...The video conference includes the transmission of video image data captured via camera 224, enabling users to view live pictures of one another.”);  
notify the identified application that the request to record the content was received, the identified application displaying both the protected content (see Brander ¶55: “… password textbox 508”, Fig. 5F item 508) and the non-protected content (see Brander ¶54: “textbox 502”, Fig. 5F item 502) (see Brander ¶34: “… operating system software 232 provides a user interface API to any application that needs to create user interfaces for display on mobile device 102.”,
¶81: “… when operating system 232 determines that screen sharing is currently active, and that an application that contains confidential information is preparing to execute on mobile device 102, operating system 232 can suspend the transmission of screen image data until the application is closed and no longer displayed.”); 
poll the identified application to determine if the protected content is displayed (see Brander ¶57: “… based on the specific type of virtual keyboard requested by the application, operating system 232 can determine that password textbox 508 is a user interface component involving confidential information.”);
when the identified application was displaying the protected content when the request to record the currently displayed content was received, receive from the identified application an indication that the content being displayed was protected content (see Brander ¶55: “The application detects a current input focus activating or selecting password textbox 508. In some embodiments as shown in FIG. 5C, the activating or selecting password textbox 508 triggers an activation or display of a virtual keyboard associated with password textbox 508 from operating system 232 by issuing an appropriate API request.”, and 
¶57: “… based on the specific type of virtual keyboard requested by the application, operating system 232 can determine that password textbox 508 is a user interface component involving confidential information.”, 
¶60: “… operating system 232 requests, from a camera service associated with the display screen, that screen sharing be paused.”);  
	However, Brander failed to explicitly disclose the following limitation taught by Kline:
perform a remedial action (see Kline ¶49: “… the monitoring process … may terminate the player software … thus ending the reproduction of content … show a warning message that may be displayed on the display device … that is reproducing the content …  report the detection of the malicious activity to media source …”, and
¶50: “… the media source … may store information about users in client database … and designate a particular user as untrustworthy. A user designated as untrustworthy may be prevented from accessing content from the media source … in the future, and encryption and/or decryption keys associated with the user may be deactivated. For example, a public key associated with the user may be designated as untrustworthy, so that no media will be encrypted with that key by the media source … in the future.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the teachings of Brander to incorporate the functionality of the monitoring process to terminate the player software that is displaying the protected when the content is illegally being reproduced, and report the detection of the malicious activity, as disclosed by Kline, such modification would allow the system to stop/prevent further reproduction of the content, and provide concerned third parties to take legal action(s) as needed.
The combination of Brander and Kline failed to explicitly disclose the following limitation taught by Brannon:
when the received indication identifies the content as the protected content: 
notify a third party via the network interface that the security breach occurred, said notification including information identifying the mobile device (see Brannon ¶38: “… the agent application …  may transmit information, such as a device profile …”, and  
¶89: “Remedial actions may …  include actions such as: contacting one or more persons, such as police, an owner of the user device, an administrator, and/or any other person”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the teachings of the combination of Brander and Kline to incorporate the functionality of the agent application to transmit information, such as a device profile, to a third party, as disclosed by Brannon, such modification would allow to stop/prevent the identified device/user from accessing protected content, and take legal actions as needed.   
The motivations applied to claim 1 also apply to claims 17-22.
Regarding claim 17:
The combination of Brander, Kline and Brannon disclose:
The mobile device of claim 16, wherein the information includes a geo-location of the mobile device (see Brannon ¶58: “… identify a location of the device via evoking and/or accessing one or more location services of the device, such as a GPS service and/or a signal (e.g., cellular or WIFI) triangulation-based service.”).  
Regarding claim 18:
The combination of Brander, Kline and Brannon disclose:
The mobile device of claim 16, wherein the information includes an image captured by a camera on the mobile device (see Brannon ¶25: “… determine that a suspected attempted security breach has occurred and, in response, cause a recording to be captured. This recording may … comprise a photo, an audio recording, a recording comprising biometric information, and/or another type of recording.”).  
Regarding claim 19:
The combination of Brander, Kline and Brannon disclose:
The mobile device of claim 16, wherein the notification to the third party includes multiple notifications sent to different network locations (see Brannon ¶89: “Remedial actions may …  include actions such as: contacting one or more persons, such as police, an owner of the user device, an administrator, and/or any other person”). 
Regarding claim 20:
The combination of Brander, Kline and Brannon disclose:
The mobile device of claim 16, wherein the remedial action comprises disabling the mobile device (see Brannon ¶89: “…  restricting access … by locking the user device”).  
Regarding claim 21:
The combination of Brander, Kline and Brannon disclose:
The mobile device of claim 16, wherein the remedial action comprises disabling login credentials used to access the protected content (see Kline ¶50: “A user designated as untrustworthy may be prevented from accessing content from the media source … in the future, and encryption and/or decryption keys associated with the user may be deactivated.”).  
Regarding claim 22:
The combination of Brander, Kline and Brannon disclose:
The mobile device of claim 16, wherein the remedial action comprises deleting data stored on the mobile device (see Brannon ¶89: “… wiping … the memory of the user device”).
Regarding claims 23-29:  
Claims 23-29 recite substantially the same limitations as claims 16-22, respectively, in the form of a corresponding method to provide notification of an electronic data security breach, therefore, they are rejected under the same rationale. 
Regarding claims 30-36:  
Claims 30-36 recite substantially the same limitations as claims 16-22, respectively, in the form of a system of an electronic device to provide notification of an electronic data security breach, therefore, they are rejected under the same rationale. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

Cohen et al.  (USPAT No. 9,684,804 B2)- disclosed a method of protecting content displayed on a mobile device screen is provided.
Wang et al. (US-PGPUB No. 2010/0153548 A1)- disclosed techniques to facilitate a system to capture, process, and archive a series of user interactive events and subsequently retrieve the stored user interactive events.
Deuel et al. (USPAT No. 10,045,092 B2)- disclosed systems and methods for enforcing the consumption and broadcasting of protected content.
Mangalam-Palli et al. (US-PGPUB No. 2014/0196159 A1)- disclosed system and method for controlling access to a protected content.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS HABTEGEORGIS whose telephone number is (571)272-1916. The examiner can normally be reached M-F 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.H./Examiner, Art Unit 2491                                                                                                                                                                                                        
/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491